Exhibit 10.1

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of July 5, 2012
(the “Grant Date”), by and between the Samuel A. Woodward (the “Executive”) and
Horizon Lines, Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive have entered into an employment
agreement, dated June 7, 2012 (the “Employment Agreement”);

WHEREAS, pursuant to the terms of the Employment Agreement, the Company has
agreed to grant to the Executive an equity incentive award relating to three
million (3,000,000) shares of common stock of the Company, which is to be
subject to a combination of time-based and performance-based vesting conditions;
and

WHEREAS, the Company’s Board of Directors (the “Board”) has determined that it
is desirable to grant such equity incentive award in the form of restricted
stock units.

NOW, THEREFORE, the parties agree as follows:

1. Grant of Restricted Stock Units. Pursuant to the provisions of this
Restricted Stock Unit Agreement (the “Agreement”), the Company hereby grants to
the Executive three million (3,000,000) restricted stock units (the “RSUs”).
Each RSU shall entitle the Executive to receive one share of common stock of the
Company (“Common Stock”), and cash equal to the amount of any dividend
equivalents credited to such RSU, subject to and in accordance with the terms
and conditions specified in this Agreement. All capitalized terms used in this
Agreement, to the extent not defined, shall have the same meanings as assigned
to those terms in the Employment Agreement.

2. Vesting. The RSUs shall vest and cease to be subject to any restrictions in
accordance with the provisions of this Section 2.

 

  (a) Time-Based RSUs. One-million five hundred thousand (1,500,000) RSUs shall
be “Time-Based RSUs” and shall vest in accordance with the following schedule:

 

  (i) 250,000 RSUs will vest if the Executive remains in continuous employment
with the Company from the Grant Date to December 31, 2012;

 

  (ii) 500,000 RSUs will vest if the Executive remains in continuous employment
with the Company from the Grant Date to December 31, 2013;



--------------------------------------------------------------------------------

  (iii) 500,000 RSUs will vest if the Executive remains in continuous employment
with the Company from the Grant Date to December 31, 2014; and

 

  (iv) 250,000 RSUs will vest if the Executive remains in continuous employment
with the Company from the Grant Date to June 30, 2015.

Except as specifically provided in this Agreement and the Employment Agreement,
unvested Time-Based RSUs shall be forfeited upon Executive’s termination of
employment.

 

  (b) Performance-Based RSUs. The remaining one-million five hundred thousand
(1,500,000) RSUs shall be “Performance-Based RSUs” and shall vest on the dates
set forth below (each, a “Performance Vesting Date”) in accordance with the
following schedule:

 

  (i) 250,000 RSUs will vest on December 31, 2012 if the Executive remains in
continuous employment with the Company from the Grant Date to that date and the
performance goals established by the Board (or the Compensation Committee of the
Board (the “Committee”)) for the Company’s fiscal year ending in 2012 (the “2012
Performance Year”) are fully achieved;

 

  (ii) 625,000 RSUs will vest on December 31, 2013 if the Executive remains in
continuous employment with the Company from the Grant Date to that date and the
performance goals established by the Board (or the Committee) for the Company’s
fiscal year ending in 2013 (the “2013 Performance Year”) are fully achieved; and

 

  (iii) 625,000 RSUs will vest on December 31, 2014 if the Executive remains in
continuous employment with the Company from the Grant Date to that date and the
performance goals established by the Board (or the Committee) for the Company’s
fiscal year ending in 2014 (the “2014 Performance Year”) are fully achieved.

The Board (or the Committee) shall in its sole discretion establish the
performance goals for a fiscal year (a “Performance Year”), and also may provide
for vesting of less than the full number of RSUs eligible to vest for such
Performance Year based on lower levels of performance goal achievement for that
Performance Year. The Board (or the Committee) shall establish the performance
goals for the 2013 Performance Year and the 2014 Performance Year as soon as
practicable following the first day of each such Performance Year, and shall
establish the performance goals for the 2012 Performance Year by no later than
the Grant Date. The Board (or the Committee) shall determine the number of RSUs
that have vested for a particular Performance Year after the Audit Committee of
the Board has completed its final review of the Company’s audited financial
statement for such Performance Year.

 

2



--------------------------------------------------------------------------------

Notwithstanding the vesting schedule described above, if any Performance-Based
RSUs do not vest on their assigned Performance Vesting Date solely because the
performance goals for the Performance Year were not fully achieved, such
Performance-Based RSUs will not be forfeited, but will remain outstanding and
shall be eligible to vest on any following Performance Vesting Date (each, a
“Following Vesting Date”) if the Executive remains in continuous employment with
the Company to the Following Vesting Date and to the extent that the performance
goals established by the Board (or the Committee) for the Performance Year
ending with or immediately before the Following Vesting Date are achieved.

Except as otherwise specifically provided in this Agreement and the Employment
Agreement, unvested Performance-Based RSUs shall be forfeited upon the
Executive’s termination of employment; provided, however, that if the
Executive’s employment terminates after the end of a Performance Year but before
the Board (or the Committee) has determined the extent to which the performance
goals for such Performance Year have been met, unvested Performance-Based RSUs
shall not be forfeited until the Board (or the Committee) has made its
determination of performance goal achievement for that Performance Year. In
addition, the Executive shall forfeit all remaining unvested Performance-Based
RSUs that do not vest based on the achievement of the performance goals for the
2014 Performance Year.

 

  (c) Additional Vesting Events. Notwithstanding the foregoing, the Time-Based
RSUs and the Performance-Based RSUs shall be subject to the additional vesting
provisions described below:

 

  (i) Upon the Company’s termination of the Executive’s employment without Cause
or the Executive’s resignation for Good Reason, the Executive shall immediately
become vested in a pro-rata number of the outstanding and unvested Time-Based
RSUs that would have vested on December 31 of the calendar year in which such
termination of employment occurs as if the Executive’s employment had not
terminated.

 

  (ii) Upon the Company’s termination of the Executive’s employment by the
Company without Cause, on account of the Executive’s Disability or death or on
account of the Executive’s resignation for Good Reason, the Performance-Based
RSUs that are eligible to vest for the calendar year in which termination of
employment occurs shall remain outstanding following the Executive’s termination
of employment and, contingent upon the level of performance goal attainment for
the Performance Year ending within such calendar year, the Executive shall vest
in a pro-rata number of such Performance-Based RSUs.

 

3



--------------------------------------------------------------------------------

  (iii) All outstanding and unvested Time-Based RSUs shall become vested and no
longer subject to restriction immediately prior to the occurrence of a Change of
Control, or upon the Executive’s termination of employment due to Disability or
death.

 

  (iv) All outstanding and unvested Performance-Based RSUs shall become vested
and no longer subject to restriction immediately prior to the occurrence of a
Change of Control.

Any pro-ration required pursuant to this Section 2(c) shall be determined based
on the number of days that have elapsed from the first day of the calendar year
to the date on which the Executive’s employment terminates.

3. Settlement of RSUs.

 

  (a) Each vested RSU shall be settled by lump sum delivery of shares of Common
Stock within thirty (30) days following termination of the Executive’s
employment with the Company or, if a Change of Control occurs before the
Executive’s termination of employment, immediately prior to the occurrence of
such Change of Control.

 

  (b) Notwithstanding the foregoing, if the Board (or the Committee) determines
pursuant to Sections 2(b) or (c)(ii) that any Performance-Based RSUs have vested
after the Executive has terminated employment with the Company, then such vested
RSUs shall be settled by lump sum delivery of shares of Common Stock during the
Company’s fiscal year that immediately follows the Performance Year to which
such vesting relates (and within no later than thirty (30) days following the
final review by the Audit Committee of the Board of the Company’s audited
financial statements for such Performance Year). In addition, RSUs that vest on
the Executive’s termination of employment in accordance with Section 7(c) of the
Employment Agreement shall be settled on the sixtieth (60th) day following the
date on which Executive’s employment terminated.

 

  (c) The lump sum delivery to the Executive shall consist of one share of
Common Stock for each vested RSU and cash equal to the amount of dividend
equivalents credited to the RSU (if any). The Company shall cause to be
delivered to the Executive one or more unlegended, freely-transferable stock
certificates in respect of the shares of Common Stock issued upon settlement of
vested RSUs.

4. Dividend Equivalent Rights. The RSUs do not provide the Executive with the
rights of a shareholder of Common Stock. However, the Executive shall accumulate
dividend equivalent rights on all RSUs in an amount equal to the cash dividends
paid with respect to a share of Common Stock on each date prior to payment of
the Executive’s RSUs that a cash dividend is paid on the Company Stock. The
dividend equivalent rights shall be held by the

 

4



--------------------------------------------------------------------------------

Company as a bookkeeping account and shall be subject to the same terms and
conditions (including vesting terms) as the corresponding RSUs and shall
accumulate and be paid in the form of a single cash lump-sum payment if and when
payment for the corresponding RSUs is made.

5. No Ownership. Other than the right to receive dividend equivalents, the
Executive shall not have any rights of a stockholder with respect to the RSUs
(including, without limitation, voting rights) until shares of Common Stock have
been distributed to the Executive in connection with the Executive’s vested
RSUs.

6. Nontransferability of the RSUs. The RSUs and any interest therein may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution and subject to the
conditions set forth in this Agreement. Any attempt to transfer RSUs in
contravention of this section is void ab initio. The RSUs shall not be subject
to execution, attachment or other process.

7. Other Restrictions.

 

  (a) The RSUs shall be subject to the terms of any compensation recoupment
policy now in effect or subsequently adopted by the Board (or the Committee).
The terms of any such compensation recoupment policy shall be made a part of
this Agreement.

 

  (b) The Executive acknowledges that the Executive is subject to the Company’s
policies regarding compliance with securities laws (as in effect from time to
time), and, pursuant to these policies, if the Executive is on the Company’s
insider list, the Executive shall be required to obtain pre-clearance from the
Company’s General Counsel prior to purchasing or selling any of the Company’s
securities, including any shares issued upon vesting of the RSUs, and may be
prohibited from selling such shares other than during an open trading window.
The Executive further acknowledges that, in its discretion, the Company may
prohibit the Executive from selling such shares even during an open trading
window if the Company has concerns over the potential for insider trading.

8. Equitable Adjustment.

 

  (a)

The Board (or the Committee) shall equitably and proportionally adjust the
number and kind of shares of Common Stock subject to the RSUs and other relevant
terms set forth in this Agreement, in the event of a stock dividend, stock split
or combination of shares, recapitalization or merger in which the Company is the
surviving corporation, or other change in the Company’s corporate structure or
capital stock (including, but not limited to, the creation or issuance to
stockholders generally of rights, options or warrants for the purchase of Common
Stock or preferred stock of the Company), as necessary or appropriate to
preserve the intended benefits of the RSUs for the Company

 

5



--------------------------------------------------------------------------------

  and the Executive. For the avoidance of doubt, there shall be no adjustment
solely to maintain the percentage ownership that the RSUs represent in the
Company’s outstanding equity as of the Grant Date (i.e., “anti-dilution
adjustment”).

 

  (b) Notwithstanding anything in this Agreement to the contrary, the Board (or
the Committee) may take the foregoing actions without the consent of the
Executive, and its determination shall be conclusive and binding on all persons
and for all purposes.

9. Taxes. The Executive shall be required to pay to the Company, or make
arrangements satisfactory to the Company regarding the payment by the Executive
to the Company of, an amount equal to all applicable payroll and other
withholding taxes (which shall mean the aggregate amount of federal, state and
local income and employment taxes required to be withheld in connection with the
RSUs). The parties may provide for payment of applicable payroll and other
withholding taxes by having the Company retain that number of shares of Common
Stock (valued at their fair market value as of the date of retention) that would
satisfy all or a specified portion of such taxes. No payment with respect to the
RSUs granted under this Agreement shall be made until the Executive has paid or
has made arrangements approved by the Company to satisfy in full all applicable
payroll and other withholding taxes.

10. No Right to Continued Employment. Nothing contained in this Agreement shall
be deemed to confer upon the Executive any right to continue in the employment
of the Company or any affiliate. The Employment Agreement shall govern the terms
of the Executive’s employment.

11. Miscellaneous.

 

  (a) Governing Law/Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina without
reference to principles of conflict of laws.

 

  (b) Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered in accordance with the notice provisions of the
Employment Agreement.

 

  (c) Failure to Enforce Not a Waiver. The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

  (d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

  (e)

Modifications; Entire Agreement; Headings. This Agreement cannot be changed or
terminated orally. This Agreement and the Employment

 

6



--------------------------------------------------------------------------------

  Agreement contain the entire agreement between the parties relating to the
subject matter hereof. The section headings herein are intended for reference
only and shall not affect the interpretation hereof.

12. Internal Revenue Code Section 409A.

 

  (a) It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any interest or additional tax
imposed under Code Section 409A, and shall be consistently interpreted in
accordance with such intent. To the extent that any amount payable under this
Agreement would trigger the additional tax, penalty or interest imposed by Code
Section 409A, this Agreement shall be modified to avoid such additional tax,
penalty or interest yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to the Executive. No provision of this Agreement shall
be interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from Executive or any other individual to the
Company or any of their respective affiliates, employees or agents.

 

  (b) To the extent a payment or benefit under this Agreement is nonqualified
deferred compensation subject to Code Section 409A, a termination of employment
by the Executive shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
within the meaning of Code Section 409A. If the Executive is deemed on the date
of a separation from service (within the meaning of Code Section 409A) to be a
“specified employee” (within the meaning of that term under
Section 409A(a)(2)(B) of the Code and determined using any identification
methodology and procedure selected by the Company from time to time, or, if
none, the default methodology and procedure specified under Code Section 409A),
then with regard to any payment or the provision of any benefit that is
“nonqualified deferred compensation” within the meaning of Code Section 409A and
which is paid as a result of the Executive’s “separation from service,” such
payment or benefit shall not be made or provided prior to the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this clause (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid to the Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

7



--------------------------------------------------------------------------------

* * * Signature Page to Follow * * *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

HORIZON LINES, INC. By:  

/s/ Jeffrey A. Brodsky

  Jeffrey A. Brodsky   Chairman, Board of Directors EXECUTIVE

/s/ Samuel A. Woodward

Samuel A. Woodward

 

9